Tilghman C. J.,
after stating the facts, delivered the opinion of the court as follows.
Several reasons have been urged by the counsel for the plaintiff in support of their motion for a new trial. These may be reduced to the following heads:
1. No interest ought to have been allowed on Fuller's advances.
2. No allowance should be made to Fuller for depreciated paper money.
3. No allowance should be made for money expended in buildings after the youngest child came of age.
'4. The jury have allowed compound interest.
1. it seems to have been formerly held that interest was not allowable on an account for money lent and advanced. That opinion gradually declined upon more mature reflection; and without citing particular cases, it may now be safely affirmed, that for a considerable time past the settled law has been, that interest is recoverable for money lent and advanced. Is there any thing particular in this case to distinguish it from the general rule? Fuller has charged no commissions. I think he ought not. The honourable and charitable trust he had undertaken forbade such a charge. It may be said he would have been more charitable if he had charged no interest. True. But he was under no legal obligation to do so. It is material that the subscribers to the charity seem to have had no views beyond the maintenance and education of the children. They did not expect that there would be more than enough for this. The whole subscription amounted to 408/. 14s. 3d. It was left to the discretion of the trustees whether to invest the money in land or not. Now if it had remained in money, it would have been expended as occasion required. After it was invested in land, either the object of the charity must have been violated, or money must have been borrowed for the support of the children. If Fuller had borrowed, he must have paid interest, which would have fallen on the trust estate. Now where is the difference to the children, whether interest is paid t© Fuller or to a stranger? There is no just cause of complaint, because the jury have allowed interest.
2. On the second point little need be said. The plain principles of justice demand that a trustee who has acted to the best of his judgment ought not to be money out of pocket. There is no ground for saying that Fuller xvantonly received *495bad money. We know that during the war of the revolution, it was not prudent to refuse the current paper. In consideration of this, it is provided by act of assembly that guardians and trustees shall not be chargeable with losses occasioned by the receipt of such money. And if there was no act of assemt J bly on the subject, I should not hesitate to say that the law would be the same.
3. As to the money expended in buildings and repairs, Fuller would have acted with more prudence and propriety, if he had informed the children, when they came of age, of the exact state of the trust, and taken their advice, whether to keep the place any longer, or sell it at once, and thus close the business. If he had laid out the money in improper buildings, it would have been but reasonable to throw part of the expense on him. But that was not the case. He made no other than plain solid buildings, very necessary for the land, and by which its value has been greatly increased. It is certain that the balance against the trust estate has increased very much since the children came of age; and this increase has arisen altogether from those buildings, and the interest on Fuller’s account. But on the other hand, the children have the advantage of the great rise in the value of land. If it appeared that Fuller had intentionally deceived them as to the nature of their rights, or that he had ever formed a design of making the estate his own to their prejudice, it would be proper to punish him by striking from his account the expenditure for the buildings; but that not being the case, it is reasonable to allow it.
4. In the last objection to the verdict there is weight. Although we do not exactly know in what manner the jury stated the account, yet there is sufficient reason to suppose, that in some instances they allowed charges of compound interest. But the defendant’s counsel having consented to correct all errors of that kind, there is no occasion for a new trial. The court recommend that the account should be made out on each side, correcting the errors of compound interest. If the two accounts thus made out agree, it may be taken for granted, that the calculation is right. If they differ, the court reserve the right of deciding between them.
On the whole of the case, the court think there is no cause for a new trial, the defendant consenting to correct errors of compound interest under their direction.
New trial refused.